-Appeal by employer and insurance carrier from an award made by the State Industrial Board for total and partial disability from August 3, 1938, to February 25, 1943, with a continuance of the case for final adjustment. While engaged in his regular employment as a moulder’s helper, claimant was injured in a fight with a fellow employee which arose over a dispute concerning their work. There was a conflict in the evidence as to who was the aggressor and initiated the fight. That claimant was not the aggressor and that his injury was not solely occasioned by his willful intention to bring about injury or death to his antagonist in the fight has sufficient evidentiary support. The period of disability compensated for is justified by the medical evidence. Awarrl affirmed, with costs to the State Industrial Board. All concur. [See post, p. 935.]